NOTE: ThiS order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
OTSUKA PHARMACEUTICAL CO., LTD.,
Plaintiff-Appellee, -
V.
SANDOZ, INC., SUN PHARMACEUTICAL
INDUSTRIES, LTD., SYNTHON BV, SYNTHON
HOLDINGS BV, SYNTHON LABORATORIES,
INC., AND SYNTHON PHARMACEUTICALS, INC.,
Defendants, __
AND
APOTEX INC. AND APOTEX CORP.,
Defendants~Appellants,
AND
TEVA PHARMACEUTICALS USA, INC., BARR
LABORATORIES, INC., AND BARR
PI~IARMACEUTICALS, INC.,
Defendants-Appellants.
2011-1126, -1127
Appea1s from the United States District C0urt for the
DiStrict of NeW Jersey in consolidated case n0. 07-CV-
1000, Judge Mary L. C00per.

OTSUKA PHARMA V. SANDOZ
2
ON MOTION
ORDER
Ap0teX Inc., et a1., and Teva Pharrnaceutic_als USA,
InC., et a1. move without opposition for a 40-day extension
of ti1ne, until Septe1nber 26, 2011, to file their reply
briefs
Upon consideration thereof,
IT ls OR1)ERED THAT:
The motions are granted
AUG 1 3 2011
Date
cc: J ames B. Monr0e, Esq.
Stephen E. Feldman, Esq.
E1izabeth J. Ho11and, Esq.
s21
FoR THE CoURT
/s/ J an Horbal__\;
J an H0rba1y
C1erk
F
B.S. COUHT  FOR
Tl-lE FEDERAL c1Rcu1'r
AUG 1 8 2011
.lANHORBALY
CLERK